Quillian, Chief Judge.
Appellants brought a petition for adoption of a minor child. After the requisite hearings an order was entered December 22, 1981 declaring the minor to be the adopted child of the appellants. Then, on December 30, 1981, within the same term of court the trial judge signed an order which recited: “The adoption order in the above styled case entered during the December, 1981 term of the Effingham County Superior Court is hereby rescinded until further order of this court.” From this order appeal was taken. Held:
As is clearly shown, the order below was not final but left the case still pending in the court below. See Mayson v. Malone, 122 Ga. App. 814, 815 (178 SE2d 806). Hence, it was necessary to follow the requirements of Code Ann. § 6-701 (a) (2) (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; 1975, pp. 757, 758; 1979, pp. 619, 620, eff. July 1, 1979), which appellants failed to do.

Appeal dismissed.


Shulman, P. J., and Carley, J., concur.